Order entered on July 20, 1966, unanimously affirmed, without costs or disbursements, and without prejudice to a further application for a severance of the counterclaim for defamation asserted by defendant, Louis Puro, after the completion of pretrial proceedings. A counterclaim will be severed where the issues presented are unrelated to the main suit and substantial rights will be prejudiced and confusion arise if all the issues are tried together (CPLR 603; see Knapp Engraving Co. v. Keystone Photo Engraving Corp., 1 A D 2d 170; Ippisch v. Moricz-Smith, 1 A D 2d 968). At the present stage in the action, in view of the allegations of the pleadings, there can be no proper appraisal as to possible prejudice or confusion in permitting the defamation counterclaim to remain in the action. After completion of pretrial proceedings, the relation of the counterclaim to the other issues in the action will be able to be viewed in proper perspective, and a determination can more validly be made npon the questions of possible prejudice and confusion. Concur — Botein, P. J., Tilzer, Rabin and Witmer, JJ.